[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON PLAINTIFF'S MOTION TO STRIKE SPECIAL DEFENSES OF MICHAEL COFFEY, D/B/A COFFEY DISPOSAL SERVICE DATED NOVEMBER 15, 1996 AND ST. MARY'S AND ST. JOSEPH'S CEMETERY CORPORATION DATED DECEMBER 6, 1996
After argument today on the plaintiff's motion to strike special defenses of the defendants relating to failure of the plaintiff to wear a protective bike helmet, the court denied the plaintiff's motion.
The court has reconsidered its decision in view ofBower v. D'Onfro, 38 Conn. App. 685 (1995). In theBower case, at page 692, the Appellate Court stated "there has never been an established common law duty to wear a seat belt in Connecticut CT Page 13718
. . . . As there is no common law duty the defendants cannot complain that they have been deprived of a common law right."
By analogy, there has never been an established common law duty for a child to wear a protective bike helmet in Connecticut and the court finds that there is no such common law duty.
Accordingly, the court grants the plaintiffs' motion to strike.
Hendel, J.